194 F.2d 102
Florence W. BOSWORTH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 100.
Docket 22125.
United States Court of Appeals Second Circuit.
Argued January 16, 1952.
Decided February 5, 1952.

Appeal from an order of the Tax Court holding the petitioner liable as transferee for unpaid income taxes of the New York Mutual Telegraph Company for the year 1930.
Milbank, Tweed, Hope & Hadley, New York City, Weston Vernon, Jr., Robert C. Barnett, Robert T. Molloy and Robert L. Woodford, all of New York City, of counsel, for petitioner.
Ellis N. Slack, Acting Asst. Atty. Gen., and Richard D. Harrison, Sp. Asst. to Atty. Gen., for respondent.
Before AUGUSTUS N. HAND and CLARK, Circuit Judges, and BRENNAN, District Judge.
PER CURIAM.


1
Affirmed on opinion of Arundell, J., 16 T.C. 572, and also on authority of Commissioner, of Internal Revenue v. Western Union Telegraph Co., 2 Cir., 141 F.2d 774.